DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 21 is now being amended by examiner’s amendment to correct typographical errors as follows:
A method for providing low distortion in a voltage controlled amplifier that provides voltage controlled gain comprising: 
a first transistor including a collector terminal, a base terminal, and an emitter terminal; 
a second transistor including a collector terminal, base terminal, and an emitter terminal; 
a third transistor including a collector terminal, base terminal, and an emitter terminal; 
a fourth transistor including a collector terminal, base terminal, and an emitter terminal; 
a first amplifier having an input terminal and an output terminal; 
a second amplifier having an input terminal and an output terminal;
a first resistor including a first terminal and a second terminal;
a second resistor including a first terminal and a second terminal; 
a third resistor including a first terminal and a second terminal; 
a fourth resistor including a first terminal and a second terminal; 
a control voltage coupled to the base terminal of the first transistor or to the base terminal of the second transistor; 
coupling the emitter of the first transistor to the collector of the third transistor;
coupling the collector terminal of the third transistor to the input terminal of the first amplifier; 
coupling the output terminal of the first amplifier to the first terminal the first resistor; 
coupling the second terminal of the first resistor to the base terminal of the third transistor; 
coupling the first terminal of the second resistor to the base terminal of the third transistor; 
coupling the second terminal of the second resistor to the emitter terminal of the third transistor; 
coupling the emitter terminal of the third transistor to the emitter terminal of the fourth transistor; 
coupling the emitter terminal of the second transistor to the collector terminal of the fourth transistor; 
coupling the collector terminal of the second transistor to the input terminal of the second amplifier; 
coupling the output terminal of the second amplifier to the first terminal of the third resistor; 
coupling the second terminal of the third resistor to the base terminal of the fourth transistor; 
coupling the second terminal of the third resistor to first terminal of the fourth resistor;
coupling the second terminal of the fourth resistor to the emitter of the fourth transistor; 
supplying a signal source to the emitter terminals of the third and fourth transistors;
providing an output signal at the collector terminal of the first transistor or the collector terminal of the second transistor wherein the control signal controls the gain of the voltage controlled amplifier.

Allowable Subject Matter

Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-27 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of  “coupling the collector terminal of the third transistor to the input terminal of the first amplifier; coupling the output terminal of the first amplifier to the first terminal the first resistor; coupling the second terminal of the first resistor to the base terminal of the third transistor; coupling the first terminal of the second resistor to the base terminal of the third transistor; coupling the second terminal of the second resistor to the emitter terminal of the third transistor; coupling the emitter terminal of the third transistor to the emitter terminal of the fourth transistor; coupling the emitter terminal of the second transistor to the collector terminal of the fourth transistor; coupling the collector terminal of the second transistor to the input terminal of the second amplifier; coupling the output terminal of the second amplifier to the first terminal of the third resistor; coupling the second terminal of the third resistor to the base terminal of the fourth transistor; coupling the second terminal of the third resistor to first terminal of the fourth resistor; coupling the second terminal of the fourth resistor to the emitter of the fourth transistor; supplying a signal source to the emitter terminals of the third and fourth transistors; providing an output signal at the collector terminal of the first transistor or the collector terminal of the second transistor wherein the control signal controls the gain of the voltage controlled amplifier” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 28-39 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit/method comprising, among other limitations and unobvious limitations of “a first isolating amplifier and a second isolating amplifier, wherein the first isolating amplifier includes an input terminal and an output terminal and wherein the second isolating amplifier includes an input terminal and an output terminal; a first transistor including a base terminal, an emitter terminal, and a collector terminal; coupling the collector terminal of the first transistor to the input terminal of the first isolating amplifier; coupling the output terminal of the first isolating amplifier to the base terminal of the first transistor; coupling the emitter terminal of the first transistor to the input terminal of the second isolating amplifier; coupling the output terminal of the second isolating amplifier to the base terminal of the first transistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843